ATTORNEY GENERAL LOVING HAS REQUESTED THAT I RESPOND TO YOUR LETTER DATED JANUARY 7, 1992, ASKING IF A STATE EMPLOYEE MAY ALSO SERVE ON A CITY COUNCIL. DUE TO THE FACT THAT SEVERAL PRIOR OPINIONS ISSUED BY THIS OFFICE ANSWER YOUR QUESTION, IT IS NEITHER NECESSARY NOR APPROPRIATE FOR THIS OFFICE TO ISSUE A FORMAL OPINION RELATIVE TO YOUR INQUIRY. IN ADDITION, THE ANSWER TO YOUR QUESTION MAY DEPEND ON CERTAIN FACTUAL NUANCES, THEREFORE, A FORMAL OPINION IS NOT APPROPRIATE.
DUAL OFFICE HOLDING IS PROHIBITED, WITH CERTAIN EXCEPTIONS, BY 51 O.S. 6 (1991). AS A GENERAL RULE A STATE EMPLOYEE MAY SERVE ON A CITY COUNCIL (AN OFFICE) UNLESS HIS STATE EMPLOYMENT ALSO CONSTITUTES HOLDING AN " OFFICE ". IN A. G. OPIN. 81-042 IT WAS DETERMINED THAT A MEMBER OF THE PUBLIC EMPLOYEES RELATIONS BOARD COULD NOT SERV E ON A CITY COUNCIL DUE TO THE FACT THAT BOTH POSITIONS CONSTITUTED OFFICES WITHIN THE MEANING OF THE PROHIBITIONS OF 51 O.S. 6. ON THE OTHER HAND, A. G. OPIN. 73-199 HELD THAT A FACULTY MEMBER OF A STATE UNIVERSITY MAY SERVE ON A CITY COUNCIL DUE TO THE FACT THAT A FACULTY MEMBER IS NOT AN OFFICER. THEREFORE, A STATE EMPLOYEE MAY SERVE ON A CITY COUNCIL SO LONG AS HIS STATE EMPLOYMENT DOES NOT CONSTITUTE AN OFFICE WITHIN THE MEANING OF 51 O.S. 6. THEREFORE, IN ASCERTAINING WHETHER THE PROHIBITION OF 51 O.S. 6 APPLIES, EACH CASE MUST BE EXAMINED FACTUALLY TO DETERMINE IF THE STATE EMPLOYEE IS AN OFFICER. AS A GENERAL RULE, COMMON EMPLOYMENT WITH THE STATE DOES NOT CONSTITUTE HOLDING AN OFFICE (SEE A. G. OPIN. 75-196).
IT SHOULD ALSO BE NOTED THAT 74 O.S. 4241 PROHIBITS STATE EMPLOYEES FROM RECEIVING ANY COMPENSATION OR EMPLOYMENT WHICH MAY IMPAIR HIS INDEPENDENCE OF JUDGMENT IN PERFORMING HIS DUTIES FOR THE STATE. THIS IS OF COURSE A QUESTION OF FACT BUT ANY STATE EMPLOYEE SHOULD DETERMINE THAT NO SUCH CONFLICT EXISTS PRIOR TO UNDERTAKING ANY POSITION OUTSIDE STATE EMPLOYMENT (SEE A. G. OPIN. 75-196).
I HAVE ATTACHED COPIES OF A. G. OPINIONS 73-199/75-196 AND 83-105. I HOPE THIS LETTER HA BEEN USEFUL TO YOU. AS YOU KNOW, THIS IS MERELY THE OPINION OF THE UNDERSIGNED AND DOES NOT CONSTITUTE AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. IF YOU HAVE ANY QUESTIONS PLEASE FEEL FREE TO CONTACT ME AT 521-3921.
(DOUGLAS B. ALLEN)